DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection directed to an improper Markush group is withdrawn in view of the amendment to the claims limiting the EGFR inhibitor to erlotinib.
The rejection of claims 75-80, 88, 91-94 and 109-111 under 35 USC 112(b) is withdrawn in view of the amendment to the claims clarifying what the first active agent and second active agent may be, and in view of the cancelation of claims 80, 88, 91-94 and 109-111.
The rejection of claims 80 and 91-93 under 35 USC 112(a) for lacking written description is withdrawn in view of the cancelation of the claims.
The rejection of claims 74-99 and 103-117 under 35 USC 112(a) as not being enabled for their full scope is withdrawn in view of the amendment directing the method of one of treating psoriasis and in view of the cancelation of claims.
The rejection of claims 74-79, 81, 87, 88, 90, 106-108, and 115-117 under 35 U.S.C.
102(a)(1) as being anticipated by WO 2009091889 A1, is withdrawn in view of the amendment limiting the treatment to psoriasis and in view of the cancelation of the claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 74-79, 85, 87, 89, 103-108, 112-114 remain and new claims 118-120 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009091889 A1  (cited in the IDS filed 3/26/20) as applied to claims 74-79, 81, 87, 88, 90, 106-108, and 115-117 above, and further in view of Powell et al., (Brit.J. Dermatol. 141:802-810, 1999), Overbeck et al. (Dermatol. 25(2):179-182, 2012, cited in the IDS filed 3/26/20), Smith et al. (J. Invest. Dermatol. 137:2110-2119, Aug. 2017), Papp et al., (BMC Dermatol. 16:15, 2016), Lernia et al. (Drug Design Develop. Thera. 10:553-559, 2016), and US 20190175491 A1, and Kaidby et al, (Arch Dermatol.111(8):1001–1003, Abstract only, 1975) as recast here to better address the amendment to the claims and new claims.
In WO 2009/091889 EGFR inhibitors are exemplified by antibodies which bind EGFR, including cetuximab, panitumumab (p. 10, lines 28-29, claim 44), as well as EGFR antagonist including erlotinib, gefitinib and lapatinib (p11, line 20, through p. 12, line 2, claim 47), which may be in salt form including as a hydrochloride (p. 36, lines 26-27). It is reported that enhanced activity of RTKs (receptor tyrosine kinases, of which EGFR is one, p. 6, lines 15-16) is implicated in psoriasis (p. 7, lines 24-25). In vitro, tyrosine kinase inhibitors blocked EGF-dependent proliferation of psoriatic, HPV 16 immortalized and normal keratinocytes (p. 8, lines 11-13).  Additionally, overexpression of EGFR is thought to be associated with psoriasis (p. 8, lines 27-29). The invention is directed to treatment of genetic skin disorders, may of which are characterized by disorders of keratinization, including hyperkeratosis and/or keratinocyte hyperplasia (p. 3, line 4, through p. 4, lines 3). Topical administration is provided for wherein the EGFR inhibitor(s) mixed with a suitable pharmaceutical carrier or vehicle is formulated for subcutaneous or transdermal administration (p. 25, lines 12-16 and 23-26, claims 38-39). That amount will typically be at least 5-fold but up to 500-fold lower than the amount of EGFR inhibitor used to treat cancer, with the dosages and period of administration empirically determined (p. 26, lines 1-7). The formulation contains a concentration by weight of 0.1% to 50%, including about 5% (paragraph bridging pp. 26-27) and may comprise skin penetration 
Overbeck et al. showed a therapeutic effect on psoriasis of patients who were administered EGFR tyrosine kinase inhibitors cetuximab, gefitinib, lapatinib or erlotinib for treatment of cancer (Table 1). These include patients with long-standing psoriasis (p. 179, middle of col. 2, through p. 180, col. 1, second full paragraph, p. 180, col. 2, last full paragraph, through col. 3, first full paragraph, and col. 3, last full paragraph). Three out of five cases showed complete remission (Table 1). It is noted that EGFR inhibitors given for treatment of cancer commonly have cutaneous side effects (e.g., middle of Abstract). The role of EGFR in normal skin development and function is discussed, as is its increased expression in psoriatic skin. “Inappropriate survival of keratinocytes due to EGFR-mediated hyperstimulation is thought to contribute to the pathogenesis of psoriasis [5,6].” (p. 180, last paragraph of col. 1)  It is concluded (p. 181, col. 3, first paragraph), “Because of the localized nature of psoriatic skin manifestations, local application of EGFR inhibitors might be beneficial to optimize local improvement and minimize undesirable systemic effects.”
Powell et al. teach using 4-(3-bromophenylamino)-6,7-dimethoxyquinazoline (AG1517/SU5271), an EGFR kinase inhibitor, for treatment of hyperproliferation of keratinocytes (Summary). This was shown in cell cultures of psoriatic keratinocytes from patients (Fig. 3), resulting in reduced cell growth of the psoriatic cells with treatment. The agent was formulated for cell penetration as shown in Table 3, for which cadaver skin was used. It was present in a concentration of 0.5, 1.0, 2.0 or 4.0% (p. 804, col. 1, last paragraph). The importance of skin penetration for treatment is discussed (paragraph bridging pp. 808-809).
Smith et al. (J. Invest. Dermatol. 137:2110-2119, Aug. 2017) teaches the use of topical tapinarof for the treatment of psoriasis, saying (first paragraph of introduction), “Tapinarof cream displayed significant efficacy in patients with psoriasis and atopic dermatitis.” Topically 
Papp et al. teach phase 2b clinical trial of tofactinib ointment on patients with plaque psoriasis. It is taught when a 1% or 2% tofactinib ointment was applied once or twice daily, “Pruritus was significantly reduced compared to vehicle (Abstract:Results), and at 8 weeks the twice daily 2% ointment still showed greater efficacy than vehicle (Abstract: Conclusion). A Phase 2a study for 2% tofactinib treatment of mild to moderate psoriasis showed significant efficacy (p. 2/12, col. 1, third paragraph). It taught that treatment of mild to moderate psoriasis has included topical corticosteroids, often in combination with vitamin D analogues (p. 2/12, middle of first paragraph).
Lernia et al. teach that “Most psoriasis patients have mild to moderate disease, commonly treated topically.” However, current topically agents are noted to have limited efficacy and underside effects when used long-term (first two sentences of Abstract). Oral and topical formulations of tofactinib citrate, a JAK kinase inhibitor, have been demonstrated to be safe and effective for the treatment of plaque psoriasis in randomized clinical trials (Title and Abstract, and p. 537, col. 1, first full paragraph). 
US 20190175491 teaches treatment of psoriasis using topical 0.1-5% w/w apremilast ([0026]) with the advantage of the topical compared to oral administration is the reduction in dosage and/or frequency of administration, as well as reduction in GI and systemic side effects ([0006] and [0009]).  “Also taught is the inclusion of a skin penetration enhancer in a concentration of about 1:0.1 to 1:5 (e.g., [0088]). It is reported that “Penetration enhancers act by various mechanism to reduce the skin barrier and accelerate drug absorption through skin.” ([0033])  Apremilast is a selective PDE4 inhibitor.
Kaidbey et al. teaches topical tretinoin (0.3%) for treatment of psoriasis.  Combined with a corticosteroid, the combination was more effective than either alone, especially in steroid-resistant psoriasis, including palmoplantar psoriasis (i.e., of the palm).
in vitro and ex vivo in reducing proliferation of keratinocytes from psoriatic lesions, supporting the reasonable expectation of success. The other references teach topical administration of agents for treatment of psoriasis. It would have been desirable and obvious to combine the topical erlotinib with one or more other drugs, including tapinarof, tofaccitinib citrate or apremilast, a corticosteroid and/or vitamin D in the range taught for, for example, apremilast or tofactinib (Smith et al., Kaidbey et al., Lernia et al., Papp et al. and US 20190175491) for the recognized effectiveness for treatment of psoriasis or other related skin/keratinization disorders to enhance the therapeutic effect with a reasonable expectation of success. Effective dosage ranges are also discussed in WO 2009091889.  It would have been obvious to use any of these other effective agents with erlotinib in the same or separately applied local administration for treatment of psoriasis with a reasonable expectation of success. It would have been obvious wherein the other drugs were in a concentration of about 0.1% to 5% w/w consistent with the prior art (e.g., Papp et al. and US 20190175491).  WO 2009091889 discusses that the dosage may be empirically determined. Administration once to several times a day would have been obvious in view of the prior art and subject to routine optimization. Inclusion of skin penetration enhancers for topical treatment of psoriasis.as taught by US 20190175491 would have been desirable and obvious in an about 10% to about 25% w/w compared to erlotinib (1:0.1 to 1:5).

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to Applicant's argument (5th full paragraph of p. 16) that the examiner has combined many references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Further, the five references from Smith et al. through Kaidbey et al. address some of the numerous species set forth in the instant claims (see, e.g., sections (ii) and (iii) of claim 79) and required limitations of other claims (e.g., claims 103-105). 
Applicant argues (paragraph bridging pp. 16-17) that the case law cautions against using improper hindsight to reach a conclusion of obviousness. Also, the reason or motivation for combining prior art references must be explained. “Indeed, the Examiner has failed to identify sufficient reasons that a person of ordinary skill in the art, without any guidance, would have been motivated to treat psoriasis by topical or injectable administration a composition comprising erlotinib or a salt thereof in a concentration of from about 3% to about 5% w/w or from about 5% to about 10% w/w with a reasonable expectation of success.” The argument has been fully considered, but is not persuasive. It is not agreed that the obviousness of the invention was based on improper hindsight. Overbeck et al., which showed that patients treated systemically and/or orally with erlotinib had resolution of psoriasis, in some cases of long-term psoriasis, explicitly suggests local administration of EGFR inhibitors for psoriasis, stating, “Because of the localized nature of psoriatic skin manifestations, local application of EGFR inhibitors might be beneficial to optimize local improvement and minimize undesirable systemic effects.”  Powell et al. supports the expectation of success by showing a different EGFR inhibitor applied topically inhibited keratinocyte proliferation.  US 20190175491 discusses the advantages of local administration. The other prior art relied upon add addition support for a reasonable expectation of success by showing that other anti-psoriatic agents can be used topically for treatment.  The erlotinib concentration set forth in the claims is consistent with the prior art for topical application of EGFR inhibitors (WO 2009091889 and Powell et al.) as well as other anti-psoriatic agents such as amprilast and tofactinib (Papp et al. and US 20190175491). It is noted 
Applicant argues (second paragraph of p. 17) that the Examiner appears to have “picked and chosen elements from 8 references” for the obviousness rejection. This hindsight reconstruction is improper. Applicant’s invention cannot be used as a “roadmap” to piece together prior art teachings for obviousness of the claimed invention. The argument has been fully considered, but is not persuasive. In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As set forth in the rejection and discussed in the preceding paragraph, the prior art taught topical application of EGFR inhibitors as well as other agents, including for the treatment of psoriasis or other related keratinization disorders. The prior art taught successful systemic and/or treatment of psoriasis using erlotinib and suggested localized treatment to minimize side effects associated with systemic application.  Many of the references relied upon in the rejection were necessary for the many species and specific limitations set forth in the instant claims.  It is maintained that the claimed invention is obvious.

Applicant argues (p. 18, first paragraph) that because claim 86 was objected to as being dependent on a rejected base claim, but was indicated as being allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, and claim 86 has been canceled and other claims amended, the pending claims are allowable. The argument has been fully considered, but is not persuasive.  There is no pending claim comprising all the limitations of claim 86, i.e., “The method of claim 81, wherein the method comprises topical administration to a subject in need thereof of a therapeutically effective amount of a topical composition comprising about 0.75% w/w erlotinib hydrochloride, about 70% w/w DMSO, about 25% w/w propylene glycol, about 0.5% w/w 2-phenoxyethanol, about 0.25% w/w methylparaben and about 3% w/w Carbopol 980, wherein the composition is formulated as a gel.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oyama et al. (J. Am. Acad. Dermaol. 66(6):e251, 2011) discuss a patient with lung cancer treated orally with erlotinib.  The treatment resulted in mild acneiform eruptions and rash associated with EGFR RTK inhibitor (TKI) therapy but decreased the psoriasis (p.e252, middle of col. 2). Notice is made of prior art showings of  two cancer patients with severe psoriasis who were treated with EGFR-specific TKIs for the cancer also showed favorable antipsoriatic effects (p. e252, last paragraph).  This reference is cumulative with Overbeck et al. relied upon above for showing that erlotinib can treat psoriasis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 12, 2022